DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the election of species filed on 9/7/2022.

Election/Restrictions
Applicant’s election without traverse of Species A, claims 1-14 and 16-18, in the reply filed on 9/7/2022 is acknowledged.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/7/2022.

Claim Objections
Claims 1-14 are objected to because of the following informalities:  
	Re. claim 1: The phrase “the at least a portion of the sheet” as recited in line 5 appears to be --the at least the portion of the sheet--.
		The phrase “required for the portion” as recited in line 7 appears to be -- required for the portion of the sheet--.
		The phrase “selecting the at least a portion of the sheet for use as a heating element” as recited in line 8 appears to be --selecting the at least the portion of the sheet for use as the heating element--.
		The phrase “rejecting the at least a portion of the sheet” as recited in lines 9 and 10 appears to be --rejecting the at least the portion of the sheet--.
	Re. claim 4: The phrase “the at least a portion of the sheet comprises substantially the whole sheet” as recited in lines 2 and 3 appears to be --the at least the portion of the sheet comprises substantially a whole sheet--.
	Re. claim 5: The phrase “the at least a portion of the sheet” as recited in lines 1 and 2 appears to be --the at least the portion of the sheet--.
		The phrase “selecting the at least a portion of the sheet for use includes separating the at least a portion from the sheet for formation into the heating element” as recited in lines 3-5 appears to be --selecting the at least the portion of the sheet for use includes separating the at least the portion from the sheet for formation into the heating element--.
	Re. claim 7: The phrase “the at least a portion of the sheet” as recited in line 2 appears to be --the at least the portion of the sheet--.
		The phrase “the at least a portion” as recited in line 3 appears to be --the at least the portion of the sheet--.
	Re. claim 8: The phrase “calculated from light detected from only part of the portion” as recited in lines 2 and 3 appears to be --calculated from the light detected from only a part of the at least the portion of the sheet--.
	Re. claim 9: The phrase “wherein the part of the at least a portion corresponds to an expected path for current flow” as recited in lines 1 and 2 appears to be --wherein the part of the at least the portion of the sheet corresponds to an expected path for a current flow--.
	Re. claim 10: The phrase “a relationship between light transmission and electrical resistance” as recited in lines 2 and 3 appears to be --a relationship between the light transmission and the electrical resistance--.
	Re. claim 11: The phrase “the at least a portion of the sheet” as recited in line 2 appears to be --the at least the portion of the sheet--.
	Re. claim 12: The phrase “predetermined having reference” as recited in line 2 appears to be - predetermined having a reference--.
	Re. claim 13: The phrase “measuring the electrical resistance” as recited in line 7 appears to be -measuring an electrical resistance--.
		The phrase “a relationship between light transmission and electrical resistance” as recited in line 8 appears to be --a relationship between the light transmission and the electrical resistance--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re. claim 10: The phrase “wherein the range of light transmission values is known to correspond to a predetermined range of electrical resistance values from a relationship between light transmission and electrical resistance derived from measurements made on samples of the electrically conductive porous material using the light source and the light detector, or a light source and a light detector configured to operate as the light source and the light detector” as recited in lines 3-7 renders the claim vague and indefinite. According to the limitations as recited in lines 3-6, the predetermined range of electrical resistance values is measured by the light source and the light detector. It is unclear as to what the phrase of “a light source and a light detector configured to operate as the light source and the light detector” is meant for. 
	Re. claim 13: The phrase “using the light source and the light detector, or a light source and a light detector configured to operate as the light source and the light detector, to detect an amount of light transmitted through” as recited in lines 4-6 renders the claim vague and indefinite. It is unclear as to what the phrase of “a light source and a light detector configured to operate as the light source and the light detector” is meant for. There are already recited the light source and the light detector to detect an amount of light. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baker et al. (US PAT. 10,334,885).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Baker et al. teach a heating element fabricated from an electrically conductive porous material (col. 9, lines 47-49).

Allowable Subject Matter
Claims 1-9, 11, 12 and 14 are allowed.
Claims 10 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729